

Exhibit 10.24
 
January 3, 2007


PERSONAL & CONFIDENTIAL


Robert Moitoso
[Home Address Redacted]


Dear Bob:


I am pleased to extend this offer of employment to you as the Senior Vice
President, Head of the FIX Division with NYFIX, Inc. (“NYFIX” or the
“Company”).   Your start date is to be mutually agreed.  Your initial job duties
shall be as set forth on Attachment A. (Please note that this offer is
contingent upon approval by NYFIX’s Board of Directors.)


You will be compensated at a salary of $9,615.38 per biweekly pay period
(equivalent to $250,000 on an annualized basis).  In addition, you will receive
a sign-on bonus of $100,000, minus applicable withholdings, payable on the first
payroll cycle following your first day of active employment with NYFIX. This
payment will be subject to full repayment to and recapture by NYFIX (net of
non-refundable tax costs) if you cease to be employed (unless terminated by
NYFIX without “Cause”, as defined in Attachment A) on or before the twelve-month
anniversary of the date of actual commencement of employment with the
Company. You also will be eligible to receive incentive compensation targeted at
60% of your base salary (10% of which will be tied to growth of IOI revenue),
based upon performance against targets to be determined by NYFIX.


Pending (and promptly in the ordinary course after) adoption by the Company’s
Compensation Committee, Board of Directors and Shareholders, of NYFIX’s 2007
Equity Incentive Plan (the “Plan”), and its effectiveness, you will be entitled
to an initial equity award thereunder in an amount and type intended to reflect
your position in the Company. In the event such equity award is not made in
2007, your bonus for 2007 will be targeted at not less than $175,000 (instead of
the 60% of base salary target bonus referenced above), and shall be based upon
performance against targets as referenced above.


You will be eligible to receive four (4) weeks of vacation each calendar year,
commencing in 2007.


NYFIX will indemnify you to the fullest extent permitted by law pursuant to the
Company’s by-laws for all expenses, costs, liabilities and legal fees which you
may incur in the discharge of your duties hereunder.

 
Page 1 of 4

--------------------------------------------------------------------------------

 


NYFIX offers employees and their eligible dependents a variety of group health
insurance benefits, the premium costs of which are currently shared by employees
and NYFIX.  Coverage under these programs commences on the first day of
employment.  Information regarding these programs and other company benefits
along with guidelines concerning employment may be found in NYFIX Employee
Handbook, a copy of which is issued at the beginning of one’s employment and is
available at any time from NYFIX’ Human Resources department.


I would appreciate your considering our offer and advising me of your decision
by January 8, 2007.  NYFIX will be unable to hold the offer open beyond this
date.  This offer is contingent upon your providing the company sufficient proof
of your authorization to work in the United States.  On your first day of work
please bring documents sufficient to complete the required U.S. Citizenship and
Immigration Services I-9 form.  For your convenience, a list of acceptable
documents is attached to this letter.


This offer and, if you accept it, any continued employment with NYFIX is
contingent, of course, upon our receipt of references that we consider
satisfactory, and your satisfactory completion of all other facets of NYFIX’
pre-employment screening process which includes a background check as permitted
by applicable law.  Please sign and return the enclosed forms to me authorizing
the background check.


You should be aware that NYFIX employees are not permitted to make any
unauthorized use of documents or other information in their employment with
NYFIX which could properly be considered or construed to be confidential or
proprietary information of another individual or company.  Likewise, NYFIX
employees may not bring with them any confidential documents or other forms of
tangible confidential information onto the premises of NYFIX relating to their
prior employer(s)’ business.


This letter will also confirm that (a) you have furnished to NYFIX a copy of any
existing employment agreements you may have with any prior employer(s), and (b)
you are subject to no contractual or other restriction or obligation which is
inconsistent with your accepting this offer of employment and performing your
duties.


As an inducement to cause NYFIX to extend this employment offer you must sign
the accompanying documents that set forth the obligations you will have to NYFIX
upon becoming an employee concerning, generally, non-competition with NYFIX,
non-solicitation of NYFIX’ clients or employees, the ownership of inventions and
intellectual property and confidential treatment of NYFIX information.  You also
must sign the accompanying arbitration agreement.


Your employment with NYFIX will be governed by the company’s policies and
procedures which may change from time to time.  As set forth above, you should
consult the Employee Handbook with respect to questions concerning the terms and
conditions of your employment.  In addition, due to the technically
sophisticated nature of its business, NYFIX has a number of policies regarding
use of and access to its computer and other electronic systems.  By accepting
this offer of employment you are agreeing that you will abide by and remain
familiar with NYFIX’ various policies and procedures that will be applicable to
you.

 

--------------------------------------------------------------------------------

 


While we certainly hope that your employment with NYFIX will be long and
mutually rewarding, this offer is not guarantee of employment for a specific
period of time.  You should understand that you are an employee at-will, which
means that either you or NYFIX may terminate your employment for any reason, at
any time, with or without notice.  Please understand that no supervisor, manager
or representative of NYFIX other than the Chief Executive Officer or the Chief
Financial Officer has the authority to enter into any agreement with you for
employment for any specified period of time or to make any promises or
commitments contrary to the forgoing.  Further, any employment agreement entered
into by the Chief Executive Officer or the Chief Financial Officer shall not be
enforceable unless it is in a formal written agreement and signed by you and one
of these designated company representatives.  Notwithstanding the above, in the
event you are terminated without Cause, you will receive twelve (12) months’
base pay at your then-current rate, less required withholdings, provided that
you execute a release document in form and substance acceptable to NYFIX in its
sole discretion.


This offer constitutes the entire understanding and contains a complete
statement of all the agreements between you and NYFIX and supersedes all prior
and contemporaneous verbal or written agreements, understandings or
communications.
Thank you for your interest in employment with NYFIX.  We look forward to
hearing from you soon.  Meanwhile, if you have any questions regarding our offer
or NYFIX more generally, please contact me.



   
Very truly yours,
         
/s/ Steven R. Vigliotti
         
Steven R. Vigliotti
   
Chief Financial Officer
     
Accepted and Agreed:
         
/s/ Robert Moitoso
   
Robert Moitoso
         
January 8, 2007
   
[Date]
   


 

--------------------------------------------------------------------------------

 


Attachment A


Responsibilities include managing the day-to-day operations of the Division,
including the allocation of resources to maximize profitability; expanding the
Division’s product offerings; expanding the Division’s geographic operations;
working closely with the Transaction and OMS Divisions to generate pull- through
business from these other units; and other management/strategic duties that may
be assigned by the Company as and if needed


The term “Cause” shall mean (i) any act of gross negligence or willful
misconduct on your part in the course of your employment, which is, or could
reasonably be expected to result in, material injury to the business or
reputation of the Company or its affiliates; (ii) willful failure or refusal by
you to perform in any material respect your duties or responsibilities as an
employee of the Company; (iii) misappropriation by you of any assets or business
opportunities of the Company or any of its affiliates; (iv) embezzlement or
fraud committed by you or at your direction; (v) your conviction by a court of
competent jurisdiction of, or pleading “guilty” or “no contest” to, (x) a
felony, or (y) any other crime of moral turpitude; or (vi) your breach of any
material provision of your employment with the Company, or any agreement with
the Company. For purposes of this definition, no act or failure to act shall be
deemed “willful” unless done or omitted in bad faith or without a reasonable
belief that such act or omission was in the best interests of the Company.

 

--------------------------------------------------------------------------------

 